                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ARTIS C. CARROLL, JR.                            : CIVIL ACTION
                                                  :
                        v.                        : NO. 19-2060
                                                  :
 PETER ANDERS                                     :

                                                 ORDER
        AND NOW, this 25th day of March 2020, upon considering Defendant’s unopposed

Motion for summary judgment (ECF Doc. No. 34), following our careful review of the submitted

record, and for reasons in the accompanying Memorandum, it is ORDERED:

        1.       Defendant’s Motion for summary judgment (ECF Doc. No. 34) is GRANTED as

there are no genuine issues of material fact precluding judgment as a matter of law on the

remaining due process and race discrimination claims;

        2.       Mindful of the Clerk of Court’s current inability to mail this Order and

accompanying Memorandum, and consistent with earlier Orders (ECF Doc. No. 29), Defendant’s

counsel shall immediately e-mail today’s filings to Plaintiff and, no later than March 27, 2020,

first class mail today’s filings to Plaintiff;

        3.       Defendant’s counsel shall file a certificate of service demonstrating compliance

consistent with its January 29, 2020 certificate of service (ECF Doc. No. 30) no later than March

30, 2020; and,

        4.       The Clerk of Court shall close this case.



                                                       _____________________
                                                       KEARNEY, J.
